Citation Nr: 1545251	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin condition involving the head, neck, face, and testicles.

2.  Entitlement to service connection for type II diabetes mellitus as a result of exposure to herbicides. 

3.  Entitlement to service connection for neuropathy involving both lower extremities, secondary to type II diabetes mellitus.

4.  Entitlement to service connection for hypertension, secondary to type II diabetes mellitus. 

5.  Entitlement to service connection for erectile dysfunction, secondary to type II diabetes mellitus

6.  Entitlement to service connection for a dental condition, secondary to type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO); the Veteran was notified of the decision in February 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a VA Form 9 Appeal to the Board in February 2011; he did not indicate at that time that he wished to have a hearing before the Board.  However, in a December 2014 statement the representative stated, on behalf of the Veteran, that the Veteran "kindly requests a BVA hearing at a local VA office (travel board)."  The Veteran properly requested a hearing and is therefore entitled to one.  Because the AOJ schedules Travel Board hearings, the case must be remanded to schedule a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


